
	

113 HR 4439 IH: To ensure that minority-owned and women-owned businesses have a full and fair opportunity to compete in covered rail projects and contracts, and that the Federal Government does not subsidize discrimination in covered rail projects.
U.S. House of Representatives
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4439
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2014
			Ms. Brown of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To ensure that minority-owned and women-owned businesses have a full and fair opportunity to
			 compete in covered rail projects and contracts, and that the Federal
			 Government does not subsidize discrimination in covered rail projects.
	
	
		1.Disadvantaged business enterprise program
			(a)FindingsCongress finds the following:
				(1)While significant progress has occurred due to the enactment of a disadvantaged business enterprise
			 program for highways and mass transit, including commuter rail passenger
			 transportation, discrimination and related barriers continue to pose
			 significant obstacles for minority-owned and women-owned businesses
			 seeking to do business in federally assisted surface
			 transportation-related markets, including intercity rail passenger
			 transportation markets. This continuing discrimination warrants the
			 establishment of the disadvantaged business enterprise program under this
			 section.
				(2)Discrimination poses serious barriers to the full and fair participation of minority and women
			 business owners, including African-Americans, Hispanic-Americans,
			 Asian-Americans, and Native Americans in federally assisted surface
			 transportation-related projects and contracts, including intercity rail
			 passenger transportation projects and contracts.
				(3)Discrimination impacts minority and women business owners in every geographic region of the United
			 States and throughout all of the surface transportation-related
			 industries, including intercity rail passenger transportation industries.
				(4)Congress has reviewed evidence of discrimination against minority and women business owners
			 throughout the transportation sector, including—
					(A)statistical analyses demonstrating significant disparities in the utilization of minority-owned and
			 women-owned businesses in federally and locally funded transportation
			 contracting;
					(B)statistical analyses of private sector disparities in business success by minority-owned and
			 women-owned businesses in transportation industries;
					(C)research compiling anecdotal reports of discrimination against individual minority and women
			 business owners;
					(D)individual reports of discrimination against minority and women business owners and the
			 organizations and individuals who represent minority and women business
			 owners;
					(E)analyses demonstrating significant reductions in the participation of minority and women businesses
			 in jurisdictions that have reduced or eliminated their minority-owned and
			 women-owned business programs;
					(F)statistical analyses showing significant disparities in the credit available to minority-owned and
			 women-owned businesses;
					(G)research and statistical analyses demonstrating how discrimination negatively impacts firm
			 formation, growth, and success;
					(H)experience of State departments of transportation and localities demonstrating that race-neutral
			 and gender-neutral efforts alone are insufficient to remedy
			 discrimination; and
					(I)other qualitative and quantitative evidence of discrimination against minority-owned and
			 women-owned businesses in the transportation sector.
					(5)Congress has received and reviewed compelling evidence of discrimination from many different
			 sources, including congressional hearings and round­ta­bles, studies,
			 scientific reports, reports issued by public and private agencies, news
			 stories, reports of discrimination by organizations and individuals, and
			 discrimination lawsuits.
				(6)All of this evidence applies not only to highway and mass transportation programs, but also to rail
			 programs, providing a compelling need for the establishment of the
			 disadvantaged business enterprise program under this section to address
			 race and gender discrimination in intercity rail passenger transportation.
				(b)ProgramThere is established a disadvantaged business enterprise program for the Federal Railroad
			 Administration to ensure that disadvantaged business enterprises have a
			 full and fair opportunity to compete in covered rail projects and to
			 ensure that the Federal Government does not subsidize discrimination in
			 covered rail projects.
			(c)Amounts for disadvantaged business enterprisesExcept to the extent that the Secretary of Transportation determines otherwise, not less than 10
			 percent of the amounts made available through a grant, contract, loan, or
			 other financing instrument for any covered rail project shall be expended
			 through disadvantaged business enterprises.
			(d)Annual listing of disadvantaged business enterprisesThe unified certification program established under subsection (e) shall annually survey and
			 compile a list of disadvantaged business enterprises and their location,
			 and shall include an indication of the percentage of such enterprises
			 which are controlled by women, by socially and economically disadvantaged
			 individuals (other than women), and by individuals who are women and are
			 otherwise socially and economically disadvantaged individuals.
			(e)Uniform certificationFor purposes of carrying out this section, the Secretary of Transportation shall establish minimum
			 uniform criteria to use in certifying whether a concern qualifies as a
			 small business concern. The minimum uniform criteria shall include on-site
			 visits, personal interviews with personnel, issuance or inspection of
			 licenses, analyses of stock ownership, listing of equipment, analyses of
			 bonding capacity, listing of work completed, examination of the resume of
			 principal owners, analyses of financial capacity, and analyses of the type
			 of work preferred. Federal Railroad Administration recipients of funds
			 subject to this section must participate in unified certification program
			 approved by the Secretary.
			(f)ReportingThe Secretary of Transportation shall establish minimum requirements for covered rail project
			 Federal funding recipients to report to the Secretary—
				(1)information concerning minority-owned and women-owned business awards, commitments, and
			 achievements; and
				(2)such other information as the Secretary determines to be appropriate for the proper monitoring of
			 the disadvantaged business enterprise program under this section.
				(g)Compliance with court ordersNothing in this section limits the eligibility of an entity or person to receive funds if the
			 entity or person is prevented, in whole or in part, from complying with
			 subsection (c) because a Federal court issues a final order in which the
			 court finds that a requirement or the implementation of subsection (c) is
			 unconstitutional.
			(h)DefinitionsIn this section, the following definitions apply:
				(1)Commuter rail passenger transportation and intercity rail passenger transportationThe terms commuter rail passenger transportation and intercity rail passenger transportation have the meaning given those terms in section 24102 of title 49, United States Code.
				(2)Covered rail projectThe term covered rail project means any railroad project that is carried out or is planned to be carried out with the use of
			 Federal funds administered by the Federal Railroad Administration through
			 a grant, contract, loan, or other financing instrument.
				(3)Disadvantaged business enterpriseThe term disadvantaged business enterprise means a small business concern owned by socially and economically disadvantaged individuals.
				(4)Small business concernThe term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632), except
			 that the term shall not include any concern or group of concerns
			 controlled by the same socially and economically disadvantaged individual
			 or individuals that have average annual gross receipts over the preceding
			 3 fiscal years in excess of $22,410,000, as adjusted annually by the
			 Secretary of Transportation for inflation.
				(5)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given that term under section 8(d) of the Small Business Act (15 U.S.C. 637(d))
			 and relevant subcontracting regulations issued pursuant to that Act,
			 except that women shall be presumed to be socially and economically
			 disadvantaged individuals for purposes of this section.
				
